Exhibit 10.25

 

OYO Geospace Corporation

FY 2006 Bonus Program

 

The FY 2006 bonus program is comprised of three different bonus pools, or
“Tiers”. No bonuses are earned until after the company earns a 5% return on its
Shareholder Equity, which allows the company to earn a minimum pretax profit of
$3.13 million before any bonus accruals begin.

 

Tier 1 Program:  The Tier 1 bonus pool is a company-wide “profit sharing.” The
Tier 1 program allows every employee in the company (except our Russian
employees which are rewarded under a small local plan) to proportionally share
in the company’s profits based on each employee’s relative payroll. The Tier 1
program focuses each employee toward maximizing the company’s profits, improving
the company’s cohesiveness and morale. The Tier 1 bonus pool will be established
by accruing 30% of consolidated pretax profits (before bonus) exceeding $3.13
million and up to $6.5 million. This bonus pool is capped at $1.0 million.

 

Tier 2 Program:  The Tier 2 program is comprised of 46 named employees. This
program begins only after the Tier 1 program is fully funded. Therefore, the
Tier 2 bonus pool will be built by accruing 30% of consolidated pretax profits
(before bonus) exceeding $6.5 million and up to $11.5 million, resulting in a
bonus pool of $1.5 million. The Tier 2 bonus program covers employees in five
different groups: seismic exploration, seismic reservoir, offshore cables,
thermal solutions and a general support group. Each group has predefined goals
to achieve in FY 2006 in order to earn a bonus in the Tier 2 program. If certain
goals are not met, upon approval from the Compensation Committee, the unearned
portions will be distributed on a discretionary basis.

 

Tier 3 Program:  There are three senior executive officers in the Tier 3
program. This program begins only after the Tier 1 and Tier 2 programs are fully
funded. Therefore, the Tier 3 bonus pool will be established by accruing 30% of
consolidated pretax profits (before bonus) exceeding $11.5 million and up to
$13.0 million. If the company achieves pretax profits of $13.0 million, a bonus
pool of $450,000 will be created with each senior officer earning a bonus of
$150,000 if the maximum limit were achieved.